Citation Nr: 0620733	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-05 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1.  Entitlement to a higher initial rating for service-
connected migraine headaches, currently evaluated as 30 
percent disabling. 

2.  Entitlement to an extraschedular rating for service-
connected migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1997 to October 
2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Fort 
Harrison, Montana that, in pertinent part, granted service 
connection and a 30 percent rating for migraine headaches; 
the veteran appealed for a higher rating.  In September 2003, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

The issue of entitlement to an extraschedular rating for 
service-connected migraine headaches appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

The veteran's service-connected migraine headaches are very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches 
have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Although the veteran has not been notified of all the 
elements listed above, the Board's decision in this case is 
fully favorable.  Therefore, the lack of notice was not 
prejudicial to the veteran, and no further discussion 
regarding VCAA compliance is necessary.

Analysis

The veteran contends that her service-connected migraine 
headaches are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A 30 percent evaluation for migraine requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent completely prostrating attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2005).

At an August 2000 VA examination, the veteran reported that 
she began having headaches three to four years ago, which 
occurred once or twice per month.  She said they usually 
started with a typical visual scotoma, throbbing, nausea and 
vomiting.  Usually a headache lasted all day, but it was 
moderate to severe for 45 to 60 minutes.  She related that 
the symptoms decreased with Motrin.  She said there was no 
improvement with Imitrex.  The doctor indicated that the 
veteran reported that she tended to [miss] work about two to 
three hours per month.  She said that during the headaches 
which occurred at work, she had to go home and rest in a dark 
room and then return to work an hour later.  On examination, 
cranial nerves II through XII were intact with +2 reflexes of 
the extremities, and a cerebellar examination was normal.  
The pertinent diagnostic impression was recurrent migraine 
headaches.

By a statement dated in September 2000, the veteran said she 
told her VA examiner that she previously missed two to three 
days of work per month due to migraines, but that she had 
recently learned a way to shorten the worst part of the 
migraine, and that in the last few months she missed only two 
to three hours of work.

By a letter dated in April 2002, the veteran's employer 
stated that during her employment, she had headaches 
approximately twice per week.  The employer said that 
although the veteran was a valued employee, these episodes 
caused her to miss work and additional personnel were 
required to relieve her shifts.

By a statement dated in April 2002, the veteran asserted that 
she had totally prostrating migraine headaches twice weekly 
for the past year, and contended that a 50 percent rating was 
warranted.

In an August 2001 rating decision, the RO granted service 
connection for migraine headaches, rated 30 percent 
disabling.

VA medical records reflect ongoing treatment for migraine 
headaches.  An April 2002 VA outpatient treatment record 
reflects that the veteran reported that she was currently 
working as a video store manager.  She complained of 
migraines, with visual disturbances, generalized headaches, 
nausea and vomiting.  The examiner diagnosed migraines, and 
prescribed a daily dose of Verapamil.  An April 2002 
consultation request reflects that the veteran reported that 
her headaches occurred twice weekly.  A February 2003 
neurology consult reflects that the veteran complained of 
migraine headaches which occurred three or four times per 
month.  She said the headaches were preceded by a visual 
field cut which lasted for two minutes, followed by a massive 
pounding headache which typically began bifrontally, which 
the veteran reported was 10/10 on a pain scale of 1 to 10.  
She said the headaches were progressive and lasted for two to 
three hours exacerbated by crying and associated with nausea 
and at times vomiting, profuse sweating and shivering, 
photophobia and phonophobia.  She said the headaches were 
relieved by staying in the dark.  She related that she had 
been fired for days of work lost due to her headaches.  She 
said that Verapamil decreased the frequency of her headaches 
but increased their intensity, so she stopped taking it.  She 
said she did not think her headaches were as bad as they were 
(in the past).  The pertinent diagnosis was a patient with a 
seven-year history of classic migraines.

A June 2003 VA neurologist's note shows that the veteran had 
three to four severe headaches per month.  The diagnostic 
assessment was classical migraine headaches, with a normal 
magnetic resonance imaging (MRI) scan and normal 
electroencephalogram (EEG).  He prescribed Gabapentin and 
Imitrex.

By a statement dated in June 2003, the veteran said that her 
visual field cut lasted for 20 minutes, not two minutes.

At a June 2004 VA examination, the veteran reported that she 
was unemployed.  She related that she was taking a daily 
maintenance dose of Neurontin with VA follow-up once or twice 
yearly for migraines.  She took ibuprofen for headache 
relief.  She said her headaches normally occurred once per 
week, and exceptionally twice per week.  She said the 
headaches lasted for two to three hours and there was no 
nausea or vomiting.  She said the location of the headache 
varied on her scalp, but was usually on the top or back of 
her head bilaterally.  The examiner noted that in terms of 
quality of life issues, the veteran said it depended on 
whether she stopped what she was doing to attend to the 
headache.  The diagnostic impression was probable common 
migraines or migraines without aura.  The examiner indicated 
that the examination was normal.

After a review of the file, the Board finds that the 
veteran's migraine headaches more nearly approximate the 
criteria for a 50 percent rating under Diagnostic Code 8100, 
and thus a higher rating is warranted.  38 C.F.R. § 4.7 
(2005).  The headaches are prostrating and occur on a weekly 
basis, and the Board finds that such equates to very frequent 
completely prostrating attacks productive of severe economic 
inadaptability, particularly in light of her employer's 
statement.  A higher rating of 50 percent is granted, and the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been 
considered in this decision. 

ORDER

A higher 50 percent rating is granted for service-connected 
migraine headaches.


REMAND

In light of the fact that the veteran has been awarded the 
maximum schedular rating for migraine headaches, and since 
she alleges that she has marked interference with employment 
due to her headaches, the Board finds that the RO should 
further develop the issue of the veteran's entitlement to an 
increased disability evaluation for her migraine headaches on 
the basis of extraschedular criteria as set forth in 38 
C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the most recent VA 
examination of the veteran's headaches was performed in June 
2004.  The Board finds that another VA examination is 
warranted to determine the current level of severity of this 
disability and the impact the disorder has on the veteran's 
employability.  38 U.S.C.A. § 5103A(d) (West 2002); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Under the VCAA, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to notify a 
claimant which portion of that evidence, if any, will be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that the veteran has 
not received adequate VCAA notice with respect to the issue 
of entitlement to an extraschedular rating for migraine 
headaches.  The RO should provide the veteran with notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied with regard to the issue 
of entitlement to an extraschedular 
rating for migraine headaches.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for 
headaches since June 2003.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.


3.  Thereafter RO should schedule the 
veteran for a VA neurological examination 
to determine the current frequency and 
severity of service-connected migraine 
headaches.  The claims file should be 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner is requested 
to obtain a detailed occupational 
history.  Following the examination the 
examiner is requested to render an 
opinion as to impact the veteran's 
service-connected migraine headaches has 
on her ability to obtain and maintain 
substantially gainful employment.

4.  Thereafter RO should readjudicate the 
claim, to include consideration of 
referring the claim to VA's Director, 
Compensation and Pension Service, for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  If the claim is 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and law 
and regulations considered pertinent to 
the issue on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


